DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention(s) in the reply filed on 11/10/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishita et al. (4,825,773).
Morishita et al. (4,825,773) disclose(s): 
conveying system, title, abstract, inter alia;
carrier 15;
guide 12;
conveying path, column(s) 1, line(s) 20;
magnetic member(s) 53;
a plurality of coils on the carrier 16;
magnetic sensor on the carrier 61 & 34;
controller 41
power supply 43.  
Initially, the examiner notes that Morishita et al. (4,825,773) disclose(s) a magnetic sensor configured to detect magnetism varying with the carrier movement; column(s) 9, last paragraph.  
With regard to the two controller methods, Morishita et al. (4,825,773) disclose(s) a controller using the magnetic sensor to measure coil inductance for determining position; that which Morishita et al. (4,825,773) refers to as “gap”.  Please see column(s) 9, second paragraph et seq.; & column(s) 13, third paragraph; inter alia.  This appears, prima facie`, to meet applicant’s claim language as recited.  But it also seems the applicant was envisioning precluding this possibility.  To whatever degree there may be a distinction between Morishita et al. (4,825,773) & applicant’s methodologies, the examiner requests clarification.  Accordingly, the examiner provides both an anticipation & obviousness rejection pending a more refined understanding via applicant’s forthcoming amendment(s) & remarks.  
With regard to claim(s) 2, Morishita et al. (4,825,773) disclose(s) a coil on the carrier, & a magnet on the guide.  The examiner notes the bulk of the prior art tends to employ the reverse configuration. 
	With regard to claim(s) 3, Morishita et al. (4,825,773) disclose(s) soft material by employing an electromagnet; & forms aligned salient poles with their uniform winding.  The methods were discussed supra.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 & 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (4,825,773) in view of Burkhardt et al. (9,897,463).
With regard to claim(s) 1, Burkhardt et al. (9,897,463) disclose(s) a controller using a magnetic sensor to measure coil inductance for determining position in a carrier-guide conveyor employing a magnetic prime mover; column(s) 2, sixth full paragraph.  
	With regard to claim(s) 8, routine use of a system is obvious in view of a reference(s) disclosing all the feature(s) & limitation(s) of the recited system.  This can 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Morishita et al. (4,825,773) to provide/substitute, if necessary, position determination as a function of coil inductance in order to have the versatility of two determination options as taught by Burkhardt et al. (9,897,463).  
	With regard to claim(s) 7, there is nothing to suggest that either Morishita et al. (4,825,773) or Burkhardt et al. (9,897,463) are not “dividable”; as opposed to divided.  Further, it has been held that constructing a formerly integral structure in various discrete elements involves only ordinary skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Claims 1-3 & 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (4,825,773) in view of Burkhardt et al. (9,897,463) as applied to claims 1-3 & 7-8 above, and further in view of Wernersbach et al. (2017/0081135).
	With regard to claim(s) 6, both Morishita et al. (4,825,773) and Burkhardt et al. (9,897,463) is/are silent on a scale, linear encoder, along the guide as a third method for position determination.  Wernersbach et al. (2017/0081135) teach(es) a scale along the guide as a third method for position determination in carrier-guide conveyor employing a magnetic prime mover; [0004]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Morishita et al. (4,825,773) in view of Burkhardt et al. (9,897,463) to provide scaling in order to increase versatility as taught by Wernersbach et al. (2017/0081135).  

Conclusion
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653